Exhibit 10.1 JUNIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT This Junior Secured Convertible Note Purchase Agreement (the “ Agreement ” ) is made as of December 27, 2016, by and among Determine, Inc., a Delaware corporation (the “ Company ” ) and the persons or entities set forth on the Schedule of Purchasers attached to this Agreement as Schedule I (each a “ Purchaser ” and, collectively, the “ Purchasers ” ). RECITALS A.The Company desires to issue and sell, and the Purchasers desire to purchase, junior secured convertible promissory notes in substantially the form attached to this Agreement as Exhibit A (each a “ Note ” and, collectively, the “ Notes ” ). B.Contemporaneous with the sale of the Notes, the parties hereto will execute and deliver (i)an Amended and Restated Security Agreement in the form attached hereto as Exhibit B (the “ Security Agreement ”), pursuant to which the Notes will be secured by a second position on the Company’s assets, subject to the first priority security position granted to Western Alliance Bank, as successor in interest to Bridge Bank, National Association (“ Bank ”) under that certain Amended and Restated Business Financing Agreement, dated as of July 25, 2014, as amended (the “ Senior Credit Facility ”), between the Company and Bank and (ii)a Second Amended and Restated Subordination Agreement in the form attached hereto as Exhibit C (the “ Subordination Agreement ”) with Bank. AGREEMENT In consideration of the mutual promises contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties to this Agreement agree as follows: 1. Purchase and Sale of Notes . (a) Sale and Issuance of Notes . Subject to the terms and conditions of this Agreement, the Purchasers agree to purchase at the Closing (as defined below) and the Company agrees to sell and issue to the Purchasers at the Closing Notes in the aggregate principal amount of $2,000,000 (the “ Purchase Price ”), as set forth on ScheduleI hereto. (b) Closing; Delivery . (i) The purchase and sale of the Notes (the “ Closing ”) shall take place at the offices of DLA Piper LLP (US), 2000 University Ave., East Palo Alto, California 94303, as soon as practicable after such date that each of the conditions set forth in Sections 4 and 5 hereof is satisfied or waived, or on such other date and at such other place as the parties hereto may agree upon in writing (the date on which the Closing occurs is referred to herein as the “ Closing Date ” ). (ii) At the Closing, the Company shall deliver or caused to be delivered to the Purchasers: the Notes executed by the Company; (2)the Security Agreement and Subordination Agreement executed by the Company; such instruments, certificates or documents as reasonably requested by the Purchasers in order to perfect the Purchasers’ second position security interest in the Company’s assets, in accordance with the Security Agreement, executed by the Company ; 1 a certificate of the Chief Executive Officer of the Company certifying the accuracy of the Company
